Title: To James Madison from Thomas Cruse, 20 February 1806 (Abstract)
From: Cruse, Thomas
To: Madison, James


                    § From Thomas Cruse. 20 February 1806, “Brewhouse Alexandria.” “I have taken the liberty in behalf of my friend James Hamilton of Carlisle whose principals & talents must be known from his appointment of district Attorney in Pennsylvania, of stating that I have heard him once say that he had some intention of removeing to the district of Columbia. (I know he has a considerable property there) should Mr. Hamiltons views still be this way & the Office of Chief Judge of the district be

still vacant, perhaps he might have the honour of Solliciting in person or by letter this appointment.
                    “I have wrote this day to Mr: Hamilton and doubt not but to have an answer by return of post in 10 or 12 days.”
                